Citation Nr: 1623866	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, and if so, whether service connection is warranted.


WITNESSES AT HEARING ON APPEAL

The Veteran, B.C., & I.J. 


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from December 1973 to September 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded this claim in April 2015 so that a hearing could be scheduled.  The Veteran had a personal hearing with the undersigned VLJ in April 2016.


FINDINGS OF FACT

1.  The Veteran's claim for an acquired psychiatric disability was denied in a March 2007 rating decision.  He did not appeal that decision.

2.  The evidence associated with the claims file since March 2007 relates to unestablished facts necessary to substantiate the claim, and shows the Veteran's bipolar disorder is related to his service.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision denying the claim of entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since the March 2007 rating decision, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bipolar disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).  

In general, decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The claim for service connection for an acquired psychiatric disability was last denied in March 2007, because the evidence did not show a relationship to service.  He did not appeal that decision, and it is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

The Board notes that records of VA treatment, dating from the 1990's through May 2007, were received within a year of the March 2007 decision.  Although some of the records were new, in that they had not been reviewed for the March 2007 rating decision, they did not contain evidence of a relationship to service.  Therefore, the provisions of 38 C.F.R. § 3.156(b), pertaining to new and material evidence received while the appeal period is still pending, are not for application.  38 C.F.R. § 3.156(b).  

Evidence received since the March 2007 rating decision contains positive nexus opinions drafted by three of the Veteran's treating VA physicians.  This evidence was previously unestablished and is necessary to decide the claim.  The Board is reopening the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran is claiming bipolar disorder was caused by his time serving in the Navy.  The Veteran was provided with adequate VA examinations, none of which support his claim for service connection.  

In August 2008, Dr. R. submitted an opinion wherein he attributed the Veteran's bipolar disorder to service.  He noted the Veteran complained of sleep deprivation while in service, which is a sign of bipolar disorder.  He indicated the Veteran had additional behavioral problems that were signs of bipolar disorder.  He opined that the Veteran's diagnosis of "immature personality disorder" while in service was more likely than not the onset of bipolar disorder.  He further opined that the Veteran was totally occupationally and socially impaired due to bipolar disorder.

In May 2012, Dr. J. authored an opinion, also opining that immature personality disorder in service was actually a manifestation of bipolar disorder.  He indicated that the Veteran was demonstrating emotional instability, insomnia, and frequent episodes of misconduct and defiance of authority during service, which supports his opinion.

In November 2015, Dr. C. authored a well-detailed opinion, also opining that the Veteran is more properly diagnosed with bipolar disorder.  He provided examples showing how the Veteran met the diagnostic criteria for bipolar disorder.  He further indicated that he believed that incidents in service triggered bipolar disorder, in particular, lack of sleep.  He noted the Veteran had to stand watch from 12 am to 4 am, which would not have been very problematic for someone who was not predisposed to bipolar disorder.  He noted that lack of sleep evokes manic symptoms.  He indicated the Veteran also had difficulty fitting in, and was thus the target of abuse.  The resulting stress further exacerbated his symptoms.

The record contains another letter from Dr. C., received in February 2016 but undated, which indicates that he has treated the Veteran and had the opportunity to review his records.  He opined that the Veteran's complex diagnostic picture, including history of multiple and various diagnoses, was making it difficult for the AOJ to decide the case, and indicated that he was available to provide any supporting evidence for the Veteran's claim.  He indicated again that he was of the opinion that the Veteran had severe bipolar disorder due to service.

Finally, in March 2016, Dr. J. authored another opinion, reiterating his opinion with supporting explanation for his findings.  

Dr. C. and Dr. J. appeared on behalf of the Veteran during his April 2016 hearing to further explain their opinions.  They noted that it was understandable that the Veteran had been diagnosed with personality disorder on many occasions, but that his thought processes and affective responses were much more severe than what would be seen in someone with personality disorder.  They also conceded that some of his symptoms were occasionally due to substance abuse, but that substance use and abuse was a sign of self-medication, and that his symptoms persisted even after long periods of sobriety.

The Board finds these opinions by his treating physicians more probative than the VA examinations of record.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993); Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  Accordingly, service connection is granted.







ORDER

The claim of entitlement to service connection for an acquired psychiatric disability is reopened.

Service connection for bipolar disorder is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


